IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CENVEO CORPORATION,           : No. 172 MM 2014
                              :
             Petitioner       :
                              :
                              :
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
             Respondent       :


                                      ORDER




PER CURIAM

      AND NOW, this 30th day of December, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.